Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT (this “Agreement”) made effective as of the 15st day of May, 2009 (the “Effective Date”) by and between GUARDIAN ZONE TECHNOLOGIES, INC., a Delaware corporation with principal offices located at 17 Woodside Road, Chagrin Falls, Ohio 44023 (the “Corporation”), and THOMAS J. RADU, residing at (“Executive”). W I T N E S S E T H : WHEREAS, the Corporation desires to employ Executive as Chief Operating Officer, and Executive desires to undertake such employment, upon the terms and subject to the conditions of this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.Employment of Executive.Subject to the terms and provisions of this Agreement, the Corporation hereby employs Executive as its Chief Operating Officer to perform such duties on behalf of the Corporation consistent therewith as determined from time to time by the Corporation’s Chief Executive Officer.In performing such duties Executive will report directly to the Chief Executive Officer.Executive shall at all times act withintegrity and in a manner that is consistent and in accordance with the policies andprocedures, and in the best interests, of the Corporation. 2.Acceptance of Employment; Board Nomination; Full Time and Attention.Subject to the terms and provisions of this Agreement, Executive hereby accepts such employment.Executive agrees that throughout the Employment Term (as hereinafter defined), he will devote his full business time, attention, knowledge and skills, faithfully, diligently and to the best of his ability, in furtherance of the business of the Corporation and will perform the duties described in Section 1 hereof.During the Employment Term, Executive shall be subject to, observe and carry out such rules, regulations and policies as the Corporation may from time to time establish and that are generally applicable to senior executives of the Corporation.During the Employment Term, Executive shall not directly or indirectly, without the prior written consent of the CEO, accept (i) serve on corporate, civic or charitable boards or committees (other than in contravention of Section 8(a) hereof) with or without compensation and (ii) participate in professional organizations, so long as such activities do not interfere in any material respect with the performance of Executive’s duties and responsibilities hereunder.Executive represents that he is not a party to any agreement that restricts his right or ability to freely carry out his duties hereunder. 3.Employment Term.Executive’s employment hereunder shall be for a term of three years commencing on the Effective Date (the “Term”), unless sooner terminated as hereinafter provided.
